DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-13, 19 and 20 in the reply filed on 09/08/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “actuation assembly” in claim 6 and “purging system” in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “purging system” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.   The specification does not provide adequate description to support the term “purging system” and it is only described in terms of the act of flowing a gas.  There is no described structure related to the act.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “purging system” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure related to the purging system either shown or described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagi (2011/0104395) in view of Cheng (2016/0133277).
Kumagi teaches a system comprising:
- a chamber, see Figs. 1 and 2 and related text,
- a support structure disposed in the chamber to support a substrate, see substrate supports per Fig. 2, and

	Cheng teaches that it is operable to couple a near field transducer to a laser energy source using a waveguide in order to heat an object [0018].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the near field transducer of Cheng in the apparatus of Kumagi as Kumagi teaches heating a substrate and Cheng teaches that it is operable to apply a near field transducer powered by a laser to do the same.
	Regarding claims 2 and 3, the energy source is a laser per the combined art, and as per Cheng, the transducer is connected to the laser via a waveguide.
	Regarding claim 4, the combined teachings do not include an array as claimed, but as per MPEP 2144.04 VI. B. a duplication of parts supports a case of prima facia obviousness without a showing of criticality.  In this case, one would readily include multiple laser/NFT combinations if it were determined that additional heating was needed and/or if the system size were expanded to include more stations.
	Regarding claim 5, the substrate support is rotatable.
	Regarding claim 6, the actuation assembly is interpreted under 112(f) and is supported in the specification as an assembly including one or more motors that can adjust the distance between the head and target, and the equivalent.  Cheng teaches lift pins that raise and lower the substrate [0060-62] – this is understood to include a motor or equivalent of some type and therefore the limitations are met.
Regarding claim 7, the prior art teaches the head radially disposed.
	Regarding claim 10, Kumagi teaches a substrate heater [0078].
	Regarding claim 11, the requirement for the heads being “positionable” in the chamber is not particularly limited, as the system can be made in different relative arrangements, (i.e. relative to the chamber inlet, for example), the heads are considered to be “positionable” as claimed. 
	Regarding claim 12, Kumagi teaches a purge system [0024].
	Regarding claim 19, per the combined art, further to the combination above, the head as per Cheng would have openings to house the waveguide as depicted in Fig. 2.
	Regarding claim 20, as per above the duplication parts is obvious without a showing of criticality. 

Claims 1-4, 7-9, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (2011/0005461) in view of Cheng (2016/0133277).
Vandermeulen teaches a system comprising:
- a chamber, see Figs. 33 and 34 and related text,
- a support structure disposed in the chamber to support a substrate, see at least per the embodiment of 33 (it is held as understood per the overall teachings that a chamber is included in this embodiment), and
- one or more heads including an energy source – see as per Fig. 34, the sources are understood to be plasma sources [0113] and, alternatively as Vandermeulen teaches that such plasma sources are operable as per Fig. 34 it would be further obvious to apply the sources of Fig. 33 as the described plasma source.

	Cheng teaches that it is operable to couple a near field transducer to a laser energy source using a waveguide in order to heat an object [0018].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the near field transducer of Cheng in the apparatus of Vandermeulen as Vandermeulen teaches using a waveguide linked to an energy source but is silent on the other details and Cheng teaches that it is operable to apply a near field transducer powered by a laser connected to a waveguide.
	Regarding claims 2 and 3, the energy source is a laser per the combined art, and as per Cheng, the transducer is connected to the laser via a waveguide.
	Regarding claim 4, the combined teachings include an array as depicted.
	Regarding claim 7, as per Fig. 31, Vandermeulen teaches that an alternative arrangement includes a radial disposition of the heads.
	Regarding claims 8 and 9, the multiple heads are configured to deliver gas.
	Regarding claim 13, the examiner takes Official Notice that to include baffles to direct gas flow would have been well known in the art and therefore obvious.
	Regarding claims 19 and 20, the device of the combined art includes the claim requirements of the body with openings, an energy source and the NFT, it is optically coupled using the waveguide to couple the NFT to the energy sources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715